Case: 21-51201     Document: 00516535134         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                No. 21-51201
                            consolidated with                               FILED
                                No. 21-51202                         November 4, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Dominguez-Resendiz,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-780-1
                            USDC No. 4:21-CR-838-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51201      Document: 00516535134          Page: 2     Date Filed: 11/04/2022




                                     No. 21-51201
                                   c/w No. 21-51202

            Carlos Dominguez-Resendiz appeals his sentence following his
   guilty-plea conviction for illegal reentry after removal in violation of 8 U.S.C.
   § 1326, as well as the revocation of supervised release arising from a prior
   conviction and the imposition of a revocation sentence. However, because
   Dominguez-Resendiz has failed to raise any challenge to his supervised
   release revocation and resulting sentence, he has abandoned those issues on
   appeal. See United States v. Pinon-Saldana, 44 F.4th 264, 266 n.1 (5th Cir.
   2022).
            In the sole issue on appeal, Dominguez-Resendiz contends that the
   district court erred by using a 2009 Colorado conviction to enhance his
   offense level under U.S.S.G. § 2L1.2(b)(2)(A) because he was 17 years old
   when sentenced to Colorado’s Youthful Offender System. We review
   whether the Guidelines apply to Dominguez-Resendiz’s prior conviction de
   novo. See United States v. Eustice, 952 F.3d 686, 692 (5th Cir. 2020). After
   considering the state court sentencing records and the parties’ arguments,
   we are not persuaded that the district court erred in concluding that
   Dominguez-Resendiz’s 2009 Colorado conviction was an adult conviction
   warranting the enhancement. See People v. Miller, 25 P.3d 1230, 1231-32
   (Colo. 2001); Colo. Rev. Stat. § 18-1.3-407(1)(d) (2009); § 2L1.2,
   comment. (n.1(B)).
            AFFIRMED.




                                          2